CoHNj J.
(dissenting in part). While I think that the verdict of the jury should be set aside upon the ground that it is contrary to the weight of the credible evidence, I do not agree that as a matter of law plaintiff is barred from recovery. Insofar as the judgment of this court directs a dismissal of the complaint, I dissent and vote for a new trial.
Townley, G-lennon, Untebmyeb and Callahan, JJ., concur in Per Curiam opinion; Cohn, J., dissents in memorandum.
Determination of the Appellate Term and the judgment of the City Court reversed and the complaint dismissed, with costs to the defendant-appellant in all courts. [See post, p. 819.]